Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
Response to Arguments
Applicant's arguments filed on 10/19/2020 have been fully considered but they are not persuasive.
With regard to the 102 rejections, applicant argues that neither Rao nor Uchiyama disclose a flow control ring assembly as now claimed, which is located axially between the fan rotor and the stator assembly. The examiner respectfully disagrees because both Rao and Uchiyama disclose a flow control ring assembly as now claimed, which is located axially between the fan rotor and the stator assembly. See the rejections below for details.
With regard to the 103 rejections with Uchiyama, applicant argues that in Uchiyama, the flow control rings are part of the stators, and are therefore not part of a flow control ring assembly disposed axially "axially upstream" of the stator assembly, axially between the fan rotor and the stator assembly. The examiner respectfully 
 It should also be noted that the flow control rings and the stator of applicant are very similar structures as they both comprise rings with radial elements connecting the rings. A look at applicants’ Fig. 1 and 3 shows that both structures have rings (compare 32 and 36 in Fig. 3 of applicant) and they both have radial vanes between the rings (see 30 and what used to be 42 in the drawings of 11/05/2018). Hence both elements are very similar structures. The fact that the applicant has chosen to name one of them a flow control ring assembly and the other one a stator doesn’t differentiate the disclosure from the prior art. 

Claim Objections
Claim 8 is objected to because of the following informalities:  The use of hyphenation is inconsistent throughout the claims. For example, claim 8 recites “axially-upstream” and “radially-directed” and “axially upstream”. The recitations should be consistent throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 15 recite that the two or more flow control rings are equispaced across a fan blade span. It is not clear how two flow control rings can be equispaced across a fan blade span.
Claim 2 recites a fan blade span. Claim 1 also recites a fan blade span. It is not clear if these are the same or different fan blades.
Claims 3 and 4 recite that “a flow control ring of the two or more flow control rings” is integral or separate from the stator assembly. Claim 1 recites that the two or 
Claim 5 recites a stator vane chord. Claim 1 recites a plurality of stator vanes. It is not clear if the stator vane recited in claim 5 is one of the plurality of stator vanes of claim 1 or different.
Claim 9 recites a fan blade span. Claim 8 also recites a fan blade span. It is not clear if these are the same or different fan blades. Claim 9 also recites a fan blade root. It is not clear if the two fan blades are the same or different.
Claims 10 and 11 recite that “a flow control ring of the two or more flow control rings” is integral or separate from the stator assembly. Claim 8 recites that the two or more flow control rings are connected with radially extending supports. It is not clear how the control rings can be supported by radial supports and one of them be differently connected to the stator assembly.
Claim 12 recites a stator vane chord. Claim 8 recites a plurality of stator vanes. It is not clear if the stator vane recited in claim 12 is one of the plurality of stator vanes of claim 8 or different.
Claim 15 recites the limitation "the two or more flow control rings" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rao (US 3,883,264).
With regard to claim 8, Rao discloses a stator assembly for an axial fan, comprising: a plurality of stator vanes (19 or 22) extending between a stator hub (20 or 23) and a stator shroud (21 or 24); and a flow control ring assembly (Fig. 3, 4, of the two structures in Fig. 3, one is interpreted as the stator and the other as the flow control ring assembly) disposed axially upstream of a leading edge of the plurality of stator vanes to turn a radially-directed airflow toward an axial direction for entry into the stator assembly (Fig. 3, 4), the flow control ring assembly including: two or more flow control rings (20, 26, 21 or 23, 27, 24); and a plurality of radially extending supports (19 or 22) connecting 
It is noted that the phrase “to turn a radially-directed airflow toward an axial direction for entry into the stator assembly” is being treated as a statement of the intended use/result of the invention.

With regard to claim 9, Rao discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is located at between fifty percent and seventy-five percent of a fan blade span of the axial fan, as measured from a fan blade root (Fig. 3, 4).

With regard to claim 10, Rao discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is formed integral to the stator assembly (Fig. 3, 4) (after manufacturing, in the final structure, the flow control ring is integral to the stator assembly).
The limitation “is formed integral” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claim 11, Rao discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly (Fig. 3, 4) (the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly, hence in the final structure, the flow control ring is fixed on the stator assembly).
The limitation “the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claim 12, Rao discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings extends at least partially along a stator vane chord (Fig. 3, 4).
--------------------------------------------------------------------------------------------------------------------
Claims 8-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Uchiyama et al. (US 2013/0051997), referred to hereafter as Uchiyama.
With regard to claim 8, Uchiyama discloses a stator assembly for an axial fan, comprising: a plurality of stator vanes (72) extending between a stator hub (71) and a stator shroud (74); and a flow control ring assembly (another element 7 in Fig. 16) disposed axially upstream of a leading edge of the plurality of stator vanes to turn a radially-directed airflow toward an axial direction for entry into the stator assembly, the flow control ring assembly including: two or more flow control rings (73 of another element 7 in Fig. 16); and a plurality of radially extending supports (72) connecting the two or more flow control rings, the two or more flow control rings and the plurality of supports disposed axially upstream of the plurality of stator vanes (Fig. 16); wherein the two or more flow control rings are equispaced across a fan blade span of the axial fan (see Fig. 13, 14. With regard to the arrangement of the flow control rings and supports being axially upstream of the stator, see Fig. 16 and [0081], which states that fan module 111 comprises two fan modules 14 and 15, each one of 14 and 15 can be any of the embodiments one through six. Hence, there are two of element 7 in series, one reads on the flow control ring assembly and the other on the stator vanes. In another interpretation, the stator assembly could be element 6 and the flow control ring could be element 7. Note that, as shown in applicants’ Fig. 1 and 3, both stator assembly and flow control ring are similar structures; they have rings (compare 32 and 36 in Fig. 3 of applicant) and they both have radial vanes between the rings (see 30 and what used to be 42 in the drawings of 11/05/2018). Hence both elements are very similar structures. With regard to equispaced, Uchiyama discloses two flow control rings and the two flow control rings are equispaced with regard to the fan blade span, in view of the 112(b) rejections above, as much as this limitation can be understood).

With regard to claim 9, Uchiyama discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is located at between fifty percent and seventy-five percent of a fan blade span of the axial fan, as measured from a fan blade root (see Fig. 13, 14).

With regard to claim 10, Uchiyama discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is formed integral to the stator assembly (Fig. 13, 14) (after manufacturing, in the final structure, the flow control ring is integral to the stator assembly).
The limitation “is formed integral” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claim 11, Uchiyama discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly (Fig. 13, 14) (the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the 
The limitation “the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claim 12, Uchiyama discloses the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings extends at least partially along a stator vane chord (see Fig. 13, 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama et al. (US 2013/0051997), referred to hereafter as Uchiyama, in view of Gao et al. (US 2017/0260985), referred to hereafter as Gao.
With regard to claim 1, Uchiyama discloses a fan assembly comprising: a fan rotor (3) including: a plurality of fan blades extending from a rotor hub and rotatable about a central axis of the fan assembly; a stator assembly (6 or 7) located downstream of the fan rotor, relative to an airflow direction through the fan assembly, the stator assembly including a plurality of stator vanes extending between a stator hub and a stator shroud (Fig. 11, 14); and a flow control ring assembly (another 7 in Fig. 16) disposed axially between the fan rotor and the stator assembly to block radial flow 
However, Gao, which is in the same field of endeavors of fans, teaches a shrouded fan rotor and further teaches that the fan shroud extends circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades (Fig. 9). Gao teaches that the shroud, on the one hand, can increase rigidity of the fan, prolong the service life of the fan, and prevent the fan from being damaged after being used for a period of time; on the other hand, can increase stability of the fan after high-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Gao and add a shroud to the fan rotor of Uchiyama, in order to, on the one hand, can increase rigidity of the fan, prolong the service life of the fan, and prevent the fan from being damaged after being used for a period of time; on the other hand, can increase stability of the fan after high-speed rotation, and help to reduce the noise produced by the fan after high-speed rotation.

With regard to claim 2, the combination of Uchiyama and Gao discloses the fan assembly of claim 1 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is located at between fifty percent and seventy-five percent of a fan blade span, as measured from the rotor hub (Uchiyama, Fig. 13, 14).

With regard to claim 3, the combination of Uchiyama and Gao discloses the fan assembly of claim 1 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is formed integral to the stator assembly (after manufacturing, in the final structure, the flow control ring is integral to the stator assembly) (Uchiyama, Fig. 13, 14).
The limitation “is formed integral” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once 

With regard to claim 4, the combination of Uchiyama and Gao discloses the fan assembly of claim 1 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly (the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly, hence in the final structure, the flow control ring is fixed on the stator assembly) (Uchiyama, Fig. 13, 14).
The limitation “the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claim 5, the combination of Uchiyama and Gao discloses the fan assembly of claim 1 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings extends at least partially along a stator vane chord (Uchiyama, Fig. 13, 14).

With regard to claim 15, Uchiyama discloses a method of operating a shrouded axial fan, comprising: urging an airflow through a fan rotor (3); flowing the airflow across a flow control ring assembly (one of elements 7 in Fig. 16) disposed axially between the fan rotor and a stator assembly (6 or another 7 in Fig. 16) of the axial fan; turning the radially directed airflow exiting the fan rotor toward an axial direction via the flowing across the two or more flow control rings; and urging the airflow toward a plurality of stator vanes of the stator assembly in a substantially axial direction, wherein the flow control ring assembly includes: two or more flow control rings (73); and a plurality of radially extending supports (72) connecting the two or more flow control rings, the two or more flow control rings and the plurality of supports disposed axially between the fan rotor and the stator assembly; wherein the two or more flow control rings are equispaced across a fan blade span (see Fig. 16 and [0081], which states that fan module 111 comprises two fan modules 14 and 15, each one of 14 and 15 can be any of the embodiments one through six. Hence, a fan rotor 3 can be followed by a 7 and then by a stator 6 or another 7. Note that, as shown in applicants’ Fig. 1 and 3, both stator assembly and flow control ring are similar structures; they have rings (compare 32 and 36 in Fig. 3 of applicant) and they both have radial vanes between the rings (see 30 and what used to be 42 in the drawings of 11/05/2018). Hence both elements are very similar structures. With regard to equispaced, Uchiyama discloses two flow control rings and the two flow control rings are equispaced with regard to the fan blade span). Uchiyama doesn’t disclose that the fan rotor is shrouded.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Gao and add a shroud to the fan rotor of Uchiyama, in order to, on the one hand, can increase rigidity of the fan, prolong the service life of the fan, and prevent the fan from being damaged after being used for a period of time; on the other hand, can increase stability of the fan after high-speed rotation, and help to reduce the noise produced by the fan after high-speed rotation.
--------------------------------------------------------------------------------------------------------------------
Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heli (US 2015/0330411) in view of Gao et al. (US 2017/0260985), referred to hereafter as Gao.
With regard to claims 1 and 8, Heli discloses a fan assembly, and a stator assembly for an axial fan, comprising: a fan rotor (2) including: a plurality of fan blades extending from a rotor hub and rotatable about a central axis of the fan assembly; a stator assembly (1) located downstream of the fan rotor, relative to an airflow direction 
However, Gao, which is in the same field of endeavors of fans, teaches a shrouded fan rotor and further teaches that the fan shroud extends circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades (Fig. 9). Gao teaches that the shroud, on the one hand, can increase rigidity of the fan, prolong the service life of the fan, and prevent the fan from being damaged after being used for a period of time; on the other hand, can increase stability of the fan after high-speed rotation, and help to reduce the noise produced by the fan after high-speed rotation.


    PNG
    media_image1.png
    662
    610
    media_image1.png
    Greyscale

Annotated Fig. 1 of Heli

With regard to claims 2 and 9, the combination of Heli and Gao discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is located at between fifty percent and seventy-five percent of a fan blade span as measured from the rotor hub (Heli, Fig. 1).

With regard to claims 3 and 10, the combination of Heli and Gao discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is formed integral to the stator assembly (after manufacturing, in the final structure, the flow control ring is integral to the stator assembly) (Heli, Fig. 1).
The limitation “is formed integral” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claims 4 and 11, the combination of Heli and Gao discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly (the flow control ring is a separate component from the stator 
The limitation “the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claims 5 and 12, the combination of Heli and Gao discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings extends at least partially along a stator vane chord (Heli, Fig. 1).

With regard to claim 15, Heli discloses a method of operating a shrouded axial fan, comprising: urging an airflow through a fan rotor (Fig. 1); flowing the airflow across a flow control ring assembly (see annotated Fig. 1) disposed axially between the fan rotor and a stator assembly (1, Fig. 1) of the axial fan; turning the radially directed airflow exiting the fan rotor toward an axial direction via the flowing across the two or more flow control rings; and urging the airflow toward a plurality of stator vanes of the stator assembly (Fig. 1) in a substantially axial direction, wherein the flow control ring assembly includes: two or more flow control rings (annotated Fig. 1); and a plurality of 
However, Gao, which is in the same field of endeavors of fans, teaches a shrouded fan rotor and further teaches that the fan shroud extends circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades (Fig. 9). Gao teaches that the shroud, on the one hand, can increase rigidity of the fan, prolong the service life of the fan, and prevent the fan from being damaged after being used for a period of time; on the other hand, can increase stability of the fan after high-speed rotation, and help to reduce the noise produced by the fan after high-speed rotation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the teachings of Gao and add a shroud to the fan rotor of Heli, in order to, on the one hand, can increase rigidity of the fan, prolong the service life of the fan, and prevent the fan from being damaged after being used for a period of time; on the other hand, can increase stability of the fan after high-speed rotation, and help to reduce the noise produced by the fan after high-speed rotation.
--------------------------------------------------------------------------------------------------------------------
Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dygert et al. (US 2013/0315737), referred to hereafter as Dygert2, in .
With regard to claims 1 and 8, Dygert2 discloses a fan assembly, and a stator assembly for an axial fan, comprising: a shrouded fan rotor (24) including: a plurality of fan blades (28) extending from a rotor hub (30) and rotatable about a central axis (26) of the fan assembly; and a fan shroud (32) extending circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades (Fig. 1, [0019]); a stator assembly located downstream of the fan rotor, relative to an airflow direction through the fan assembly ([0019]). Dygert2 is silent about the details of the stator assembly. Moreover, Dygert2 doesn’t disclose a flow control ring assembly disposed axially between the fan rotor and the stator assembly, the flow control rings disposed axially upstream of a leading edge of the plurality of stator vanes, the flow control ring assembly including: two or more flow control rings; and a plurality of radially extending supports connecting the two or more flow control rings, the two or more flow control rings and the plurality of supports disposed axially between the fan rotor and the stator assembly wherein the two or more flow control rings are equispaced across a fan blade span of the axial fan.

With regard to the stator assembly, Dygert1, which is in the same field of endeavors of fans, teaches a stator assembly and further teaches that the stator assembly including a plurality of stator vanes (74) extending between a stator hub (84) and a stator shroud (88).


With regard to the flow control ring, Horng, which is in the same field of endeavors of fans, teaches a fan with a flow control ring assembly including two or more flow control rings (in one interpretation, the two flow control rings are element 15 and the ring on the edge of element 13, see annotated Fig. 2 below. In another interpretation, the two flow control rings are rings 15a and 15b in Fig. 11-14) right at the discharge of the fan, and a plurality of radially extending supports connecting the two or more flow control rings (see for example supports 14, 14a, 14b in Fig. 2 or 14 in Fig. 11-14), wherein the two flow control rings are equispaced across a fan blade span of the fan (Fig. 4, 12-14 shows that the flow control rings have the same distance from the fan), and further teaches that the flow control rings create advantages such as concentrating and guiding airflow, increasing wind pressure, reducing wind noise, and improving the overall heat-dissipating efficiency ([0006]-[0008]), and provides an air-guiding effect ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the flow control ring assembly of Horng in the fan of Dygert2 right at the discharge of the fan in order to use its benefits such as 

    PNG
    media_image2.png
    492
    624
    media_image2.png
    Greyscale

Annotated Fig. 2 of Horng

With regard to claims 2 and 9, the combination of Dygert2, Dygert1, and Horng discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is located at between fifty percent and seventy-five percent of a fan blade span, as measured from the rotor hub (Horng, Fig. 11).

With regard to claims 3 and 10, the combination of Dygert2, Dygert1, and Horng discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is formed integral to the stator assembly (after manufacturing, in the final structure, the flow control ring is integral to the stator assembly) (Horng, Fig. 2-14).
The limitation “is formed integral” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claims 4 and 11, the combination of Dygert2, Dygert1, and Horng discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly (the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly, hence in the final structure, the flow control ring is fixed on the stator assembly) (Horng, Fig. 2-14).
The limitation “the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by 

With regard to claim 15, Dygert2 discloses a method of operating a shrouded axial fan, comprising: urging an airflow through a fan rotor (Fig. 1). Dygert2 discloses a stator assembly located downstream of the fan rotor, relative to an airflow direction through the fan assembly ([0019]). Dygert2 is silent about the details of the stator assembly. Moreover, Dygert2 doesn’t disclose a flow control ring assembly with two or more contro rings and radially extending supports disposed axially between the fan rotor and the stator assembly, the flow control rings disposed axially upstream of a leading edge of the plurality of stator vanes, wherein the two or more flow control rings are equispaced across a fan blade span of the axial fan.

With regard to the stator assembly, Dygert1, which is in the same field of endeavors of fans, teaches a stator assembly and further teaches that the stator assembly including a plurality of stator vanes (74) extending between a stator hub (84) and a stator shroud (88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for details of a stator assembly which Dygert2 is silent about, to combine prior art elements according to known methods to yield predictable results, and use the stator assembly of Dygert1 with a 

With regard to the flow control ring, Horng, which is in the same field of endeavors of fans, teaches a fan with a flow control ring assembly including two or more flow control rings (in one interpretation, the two flow control rings are element 15 and the ring on the edge of element 13, see annotated Fig. 2 below. In another interpretation, the two flow control rings are rings 15a and 15b in Fig. 11-14) right at the discharge of the fan, and a plurality of radially extending supports connecting the two or more flow control rings (see for example supports 14, 14a, 14b in Fig. 2 or 14 in Fig. 11-14), wherein the two flow control rings are equispaced across a fan blade span of the fan (Fig. 4, 12-14 shows that the flow control rings have the same distance from the fan), and further teaches that the flow control rings create advantages such as concentrating and guiding airflow, increasing wind pressure, reducing wind noise, and improving the overall heat-dissipating efficiency ([0006]-[0008]), and provides an air-guiding effect ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the flow control ring assembly of Horng in the fan of Dygert2 right at the discharge of the fan in order to use its benefits such as concentrating and guiding airflow, increasing wind pressure, reducing wind noise, and improving the overall heat-dissipating efficiency ([0006]-[0008]), and provides an air-guiding effect. After the modification and placing the flow control ring assembly of Horng 
The combination of Dygert2, Dygert1, and Horng discloses flowing the airflow across two or more flow control rings disposed axially between the fan rotor and a stator assembly of the shrouded axial fan; turning the radially directed airflow exiting the shrouded fan rotor toward an axial direction via the flowing across the two or more flow control rings; and urging the airflow toward a plurality of stator vanes of the stator assembly in a substantially axial direction, wherein the two or more flow control rings are equispaced across a fan blade span.
--------------------------------------------------------------------------------------------------------------------
Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dygert et al. (US 2013/0315737), referred to hereafter as Dygert2, in view of Dygert et al. (US 2015/0354598), referred to hereafter as Dygert1, and Hausmann (US 2015/0275918).
With regard to claims 1 and 8, Dygert2 discloses a fan assembly, and a stator assembly for an axial fan, comprising: a shrouded fan rotor (24) including: a plurality of fan blades (28) extending from a rotor hub (30) and rotatable about a central axis (26) of the fan assembly; and a fan shroud (32) extending circumferentially around the fan rotor and secured to an outer tip diameter of the plurality of fan blades (Fig. 1, [0019]); a stator assembly located downstream of the fan rotor, relative to an airflow direction through the fan assembly ([0019]). Dygert2 is silent about the details of the stator assembly. Moreover, Dygert2 doesn’t disclose a flow control ring assembly including two or more flow control rings and a plurality of radially extending supports disposed 

With regard to the stator assembly, Dygert1, which is in the same field of endeavors of fans, teaches a stator assembly and further teaches that the stator assembly including a plurality of stator vanes (74) extending between a stator hub (84) and a stator shroud (88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for details of a stator assembly which Dygert2 is silent about, to combine prior art elements according to known methods to yield predictable results, and use the stator assembly of Dygert1 with a plurality of stator vanes (74) extending between a stator hub (84) and a stator shroud (88), in order to direct the fan’s discharge.

With regard to the flow control ring, Hausmann, which is in the same field of endeavors of fans, teaches a flow control ring assembly including two or more flow control rings (115, Fig. 2, 3) and a plurality of radially extending supports (305) right at the discharge of a fan, wherein the two flow control rings are equispaced across a fan blade span of the fan (Fig. 2, 3 shows that the flow control rings have the same distance from the fan), and further teaches that the flow control rings control the expansion rate of the outflow and accordingly increase the efficiency of the axial fan system, the speed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the flow control ring assembly of Hausmann in the fan of Dygert2 right at the discharge of the fan in order to control the expansion rate of the outflow and accordingly increase the efficiency of the axial fan system, the speed of the fan can be reduced without reducing the outflow of the fan system, which as a result, the sound level of the fan system can be reduced as well. After the modification and placing the flow control ring assembly of Hausmann right at the discharge of the fan of Dygert2, the flow control ring assembly would be axially between the fan rotor and the stator assembly.

With regard to claims 2 and 9, the combination of Dygert2, Dygert1, and Hausmann discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is located at between fifty percent and seventy-five percent of a fan blade span, as measured from the rotor hub (Hausmann, Fig. 2).

With regard to claims 3 and 10, the combination of Dygert2, Dygert1, and Hausmann discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is formed integral to the stator assembly (after manufacturing, in the final structure, the flow control ring is integral to the stator assembly) (Hausmann, Fig. 1-3).


With regard to claims 4 and 11, the combination of Dygert2, Dygert1, and Hausmann discloses the fan assembly of claim 1 and the stator assembly of claim 8 (as set forth above), and further discloses that a flow control ring of the two or more flow control rings is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly (the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly, hence in the final structure, the flow control ring is fixed on the stator assembly) (Hausmann, Fig. 1-3).
The limitation “the flow control ring is a separate component from the stator assembly and is mechanically or otherwise fixated to the stator assembly” is being treated as a product by process limitation.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

With regard to claim 15, Dygert2 discloses a method of operating a shrouded axial fan, comprising: urging an airflow through a fan rotor (Fig. 1). Dygert2 discloses a stator assembly located downstream of the fan rotor, relative to an airflow direction through the fan assembly ([0019]). Dygert2 is silent about the details of the stator assembly. Moreover, Dygert2 doesn’t disclose a flow control ring assembly including two or more flow control rings and radially extending supports disposed axially between the fan rotor and the stator assembly, the flow control rings disposed axially upstream of a leading edge of the plurality of stator vanes, wherein the two or more flow control rings are equispaced across a fan blade span of the axial fan.

With regard to the stator assembly, Dygert1, which is in the same field of endeavors of fans, teaches a stator assembly and further teaches that the stator assembly including a plurality of stator vanes (74) extending between a stator hub (84) and a stator shroud (88).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application, when looking for details of a stator assembly which Dygert2 is silent about, to combine prior art elements according to known methods to yield predictable results, and use the stator assembly of Dygert1 with a plurality of stator vanes (74) extending between a stator hub (84) and a stator shroud (88), in order to direct the fan’s discharge.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the flow control ring assembly of Hausmann in the fan of Dygert2 right at the discharge of the fan in order to control the expansion rate of the outflow and accordingly increase the efficiency of the axial fan system, the speed of the fan can be reduced without reducing the outflow of the fan system, which as a result, the sound level of the fan system can be reduced as well. After the modification and placing the flow control ring assembly of Hausmann right at the discharge of the fan of Dygert2, the flow control ring assembly would be axially between the fan rotor and the stator assembly.
The combination of Dygert2, Dygert1, and Hausmann discloses flowing the airflow across two or more flow control rings disposed axially between the fan rotor and a stator assembly of the shrouded axial fan; turning the radially directed airflow exiting the shrouded fan rotor toward an axial direction via the flowing across the two or more flow control rings; and urging the airflow toward a plurality of stator vanes of the stator .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745